            Case 3:20-mj-00799-KSC Document 1 Filed 02/21/20 PageID.1 Page 1 of 4

                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA

  UNITED STATES OF AMERICA,                        ;   Magistrate Docket    lf>·O MJ O79 •
                            Plaintiff,
                                                                                                           9
                                                   )
                                  V.               )   COMPLAINT FOR VIOLATION OF:
                                                   )   Title 8, USC 1324(a)(l)(A)(ii)
                                                   )   Transportation of Illegal Aliens
                                                   )
                                                   )
  Derrick Wade GADBERRY,                           )
                                                   )
                                                                             FILED
                                                   )
                                                   )
                                                                               FEB   21 2020
                                                   )                    CLLHK US UIS I HIC I C CJU HT
                                                                    SOU TH!::HN DIS1 HIC-r OF- CALlf-'ORNIA
  _ _ _ _ _ _ _ _ _D_efi_e_n_da_n_t_._ _ _ _ )                      BY                            '.ll PU TY

          The undersigned complainant being, duly sworn, states:
  On or about February 20, 2020, within the Southern District of California, defendant Derrick
  Wade GADBERRY, with the intent to violate the immigration laws of the United States,
  knowing or in reckless disregard of the fact that certain aliens, namely, Jose Antonio ARIAS-
  Mendoza and Roberto MENDOZA-Sosa, had come to, entered and remained in the United
  States in violation of law, did transport and move, said aliens within the United States in
  furtherance of such violation of law; in violation of Title 8, United States Code, Section 1324(a)
  (l)(A)(ii).                                                            "

  And the complainant further states that this complaint is based on the attached probable cause
  statement, which is incorporated herein by reference.




                                                       SIGNATURE OF COMPLAINANT
                                                       Giancarlo Lugo
                                                       Border Patrol Agent

SWORN TO BEFORE ME AND SUBSCRIBED IN MY P~,;0.H~W~
THIS 21st DAY OF February, 2020.

                                                       United States Magistrate Judge
           Case 3:20-mj-00799-KSC Document 1 Filed 02/21/20 PageID.2 Page 2 of 4
CONTINUATION OF COMPLAINT:
Derrick Wade GADBERRY



                              PROBABLE CAUSE STATEMENT
The complainant states that Jose Antonio ARIAS-Mendoza and Roberto MENDOZA-Sosa, are
citizens of a country other than the United States; that said aliens have admitted that they are
deportable; that their testimony is material, that it is impracticable to secure their attendance at
the trial by subpoena; and they are material witnesses in relation to this criminal charge and
should be held or admitted to bail pursuant to Title 18, United States Code, Section 3144.

On February 20, 2020, Border Patrol Agent D. Guerrero was performing assigned duties in the
Boulevard Border Patrol Station's area of responsibility. Agent Guerrero was dressed in plain
clothes, and operating an unmarked Agency vehicle.

Agent Guerrero was observing traffic near Interstate 8 (I-8) at a local gas station. Agent
Guerrero was advised that at the beginning of shift several groups of individuals were detected
near the border and had eluded detection. Their last known location was southeast of Jacumba.

At the beginning of shift, Border Patrol Agent J. Zazueta, who was operating a mobile
surveillance camera (MSC) observed two separate groups of individuals descent a mountain top
referred to by Border Patrol agents as "Airport Mesa." Agent Zazueta maintained surveillance
of the individuals as they arrived to Old Highway 80 (Old 80). Agent Zazueta notified that two
of the individuals ran across Old 80 and hid just north of the highway and other two stayed
hidden in a brush line just south of mile marker 36.5.

At approximately 8:40 AM, Border Patrol Agent C. Driskell alerted of a possible white pickup
truck with a camper shell performing a U-turn on Old 80 and travel eastbound. Agent Zazueta
advised that the two individuals hidden north of Old 80 were walking south to the roadway and
then had entered the vehicle. Agent Zazueta relayed that the vehicle performed a U-tum and
then traveled north on Carrizo Gorge Road. Border Patrol Agent C. Mayer, who was wearing
her rough duty uniform and was operating a marked agency vehicle, announced that she was
positioned at the north end of Carrizo Gorge Rd to intercept the vehicle. From Agent Guerrero's
location at the time he was able to see only one white vehicle traveling northbound. Agent
Guerrero informed Agent Mayer that the vehicle in question was approaching her position.
Agent Mayer pulled behind the vehicle as it passed by her and entered Interstate 8 westbound.
Agent Mayer then performed a vehicle stop.

Agent Mayer approached the driver side of the vehicle and identified herself as a Border Patrol
Agent to the driver, later identified as the defendant Derrick Wade GADBERRY and front seat
          Case 3:20-mj-00799-KSC Document 1 Filed 02/21/20 PageID.3 Page 3 of 4
CONTINUATION OF COMPLAINT:
Derrick Wade GADBERRY




passenger. As Agent Guerrero approached the passenger side of the vehicle, he observed a
bulge in the cargo area of the vehicle covered with a blanket. Agent Guerrero continued to the
passenger door and identified himself as a Border Patrol Agent to the vehicle occupants. Agent
Guerrero conducted an immigration inspection on GADBERRY and the front seat passenger.
GADBERRY responded "California." Agent Guerrero asked GADBERRY if anyone else was
inside the vehicle which he hesitated to answer. Agent Guerrero asked GADBERRY for
consent to search the interior of the vehicle which he granted. Border Patrol Agent J. Mares
arrived on scene to assist. Upon granting consent, Agent Mares opened the rear doors accessing
the cargo area, removed the blanket and observed two individuals, later identified as material
witnesses Jose Antonio ARIAS-Mendoza, and Roberto MENDOZA-Sosa, hiding under the
blanket. Agent Mares identified himself as a Border Patrol Agent to ARIAS and MENDOZA
and performed an immigration inspection. Both material witnesses stated that they are citizens
of Mexico, not in possession of any documents that would allow them to enter or remain in the
United States. At approximately 8:47 AM, Agent Guerrero placed GADBERRY and the front
seat passenger under arrest. At that same time, Agent Mares placed ARIAS and MENDOZA
under arrest. This location is approximately 2 miles north of the United States/Mexico
International Boundary and approximately 28 miles east of the Tecate, California Port of Entry.

Defendant Derrick Wade GADBERRY was advised of his Miranda rights. GADBERRY stated
he understood his rights and was willing to answer questions without an attorney present.
GADBERRY stated that he just got out of jail yesterday and that while in jail he met an
individual who passed his information to someone who goes by "Ghost." GADBERRY stated
Ghost contacted him today and offered him a job picking up people and that he was going to be
paid $500 dollars per person. GADBERRY stated that Ghost told him to go to the Viejas
Casino and wait for further directions. GADBERRY stated he was later instructed to get back
on the freeway and to get off at exit 77 and then make a right on Old 80. GADBERRY
continued driving on Old 80 and saw the individuals on the road. GADBERRY claimed that
after they entered the vehicle no words were exchanged.

Material witnesses Jose Antonio ARIAS-Mendoza and Roberto MENDOZA-Sosa stated they
are citizens of Mexico illegally present in the United States. ARIAS and MENDOZA stated
that they made smuggling arrangements and had agreed to pay approximately $7,000 USD to be
smuggled into the United States. ARIAS and MENDOZA stated they illegally entered the
United States and were guided to a paved road where they were told a white Suburban vehicle
was going to pick them up. ARIAS and MENDOZA stated that a white Suburban stopped and
picked them up. MENDOZA stated that the driver of the vehicle told them to go all the way to
          Case 3:20-mj-00799-KSC Document 1 Filed 02/21/20 PageID.4 Page 4 of 4
CONTINUATION OF COMPLAINT:
Derrick Wade GADBERRY




the back and hide in English and with hand gestures. When presented with a photographic
lineup consisting of six individuals, ARIAS positively identified the defendant, GADBERRY,
as the driver of the vehicle in which they were arrested.
